Citation Nr: 0411681	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling, for left sacroiliac irritation with low back pain 
and arthritis, for the period prior to September 26, 2003.  

2.  Entitlement to an evaluation in excess of 20 percent 
disabling, for left sacroiliac irritation with low back pain 
and arthritis, for the period on and after September 26, 
2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from November 1963 to October 
1966 and January 1967 to February 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  Initially, a rating in excess of 10 percent was 
denied.  That appellant disagreed with that decision.  
Subsequently a 20 percent rating was assigned.  There has 
been no indication that this action satisfied the appeal.  As 
such, the appeal for further increased rating continues.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to the veteran's request, in November 2003, a 
hearing at the RO was held before the undersigned who is a 
Veterans Law Judge who will render the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West 2002).  A transcript of the hearing is of record.  

The issue of entitlement to an evaluation in excess of 20 
percent disabling, for left sacroiliac irritation with low 
back pain and arthritis for the period beginning September 
26, 2003, will be discussed in the remand portion of this 
decision.  In view of new criteria, effective that date, the 
back issue has been recharacterized as set forth on the title 
page.  

In addition, the criteria for evaluating intervertebral disc 
syndrome changed effective September 2002.  The RO provided 
these criteria to the appellant and undertook an initial 
evaluation under the new criteria.  Accordingly, the Board 
can render a decision on those criteria for the time period 
in question.

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim, for the appropriate period, has been 
developed and obtained, and all due process concerns have 
been addressed.  

2.  The veteran's left sacroiliac irritation with low back 
pain and arthritis, for the appropriate period, manifests 
subjectively with complaints of chronic low back pain with 
evidence of limitation of motion.  There was no evidence of 
severe symptoms, with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  No more than moderate limitation of motion 
has been demonstrated.

3.  There are no neurological symptoms for the appropriate 
period shown to warrant a higher rating.  Examination of the 
lower extremity showed 4/5 strength with hip flexion, hip 
extension, quad, hamstring, gastroc-soleus, tibia, 
electrohydraulic lithotripsy, and supraglottic horizontal 
laryngectomy muscle testing, in both lower extremities.  
Sensation was fully intact in all nerve distributions about 
the lower extremity and there was no muscle atrophy noted.  
Deep tendon reflexes were equal and active

4.  The record contains no pertinent complaints of 
incapacitating episodes such as to warrant a compensable 
rating.



CONCLUSION OF LAW

The requirements for an evaluation in excess of 20 percent 
for left sacroiliac irritation with low back pain and 
arthritis for the period prior to September 26, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5010-5003, 5292-5295 (2002-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Assist and Notify

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was 
received on March 1985.  Thereafter, in a rating decision 
dated in December 1985, the issue of entitlement to service 
connection for residuals of sacroiliac irritation, low back 
pain was granted with an evaluation of 10 percent disabling.  
The current claim for an increase started in March 2000.  

The AOJ, in correspondence dated January 2003, provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The provisions of the 
VCAA were subsequently provided to the veteran in an April 
2003 supplemental statement of the case (SSOC) and at the 
November 2003 hearing.  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412 at 
13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Furthermore, an April 2003 SSOC and the November 
2003 hearing informed the claimant of the VCAA provisions and 
the claimant has not submitted additional evidence and 
argument in support of his claim, or responded to VA notices.  
Thus, while not specifically told to submit all evidence he 
might have, it appears he has done so.  He was further asked 
at the hearing whether he was aware of any additional 
evidence and he indicated he was not.  Additionally, the 
veteran at the 2003 hearing waived his one-year waiting 
period and requested the return of his case file to the Board 
for immediate review.  There is no suggestion or evidence 
that any additional notice would provide any additional 
pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  



B.  Factual Background

The veteran filed his current claim in March 2000.  
Historically, a December 1985 rating decision granted service 
connection for residuals of sacroiliac irritation, low back 
pain with an evaluation of 10 percent disabling, effective 
March 1, 1985.  In a November 2000 rating decision, the 
veteran's rating of the left sacroiliac irritation, low back 
pain, was continued.  The veteran contends that he should 
have received a higher evaluation at his November 2000 
rating.  

On VA examination of April 2000, the veteran reported that he 
hurt his back in Vietnam while jumping off a truck and being 
hit by another vehicle.  He reported that his back pain was 
worse over the past two years in the mornings and with 
extended periods on his feet.  He reported that he worked as 
the manager of a United States Post Office, which involved 
extensive time on his feet.  The veteran reported recent 
treatment in primary care clinic at the Nashville Medical 
center and a radiograph showed moderate degenerative disease 
with normal sacroiliac joints.  On examination, the lumbar 
spine had flexion to 65 degrees, extension to 25 degrees, 
lateral flexion to 20 degrees, bilaterally, and rotation to 
25 degrees, bilaterally.  The assessment was moderate 
degenerative arthropathy of the lumbosacral spine.

VA treatment reports from May 1999 to January 2001 showed 
that the veteran complained of intermittent back pain.  A 
November 2000 report showed that the examiner was going to 
order a magnetic resonance imaging (MRI) to rule out 
herniated disc.  

On VA examination of March 2001, the veteran reported 
prolonged back pain with standing and sitting and that he 
could not do heavy lifting.  He also reported left thigh 
numbness and some foot tingling.  He did not use a cane, 
crutches or brace.  He used anti-inflammatories for his pain.  
On examination, the back had flexion to 40 degrees and 
extension to 10 degrees, which was painful.  The veteran's 
back was straight with normal musculature and no spasm.  He 
had positive straight leg raising on the left with decreased 
sensation in his left leg.  His reflexes in his knee and 
ankle were 2+, bilaterally, and equal.  The veteran's motor 
strength was equal bilaterally, and with no weakness.  An x-
ray showed an annular disc bulge at the L2-L3 with posterior 
osteophytes.  He also had an L4-L5 disc bulge and an L5-S1 
disc bulge with neutral foraminal narrowing.  His recent 
spine x-rays showed moderate degenerative disease at the L1-
L2 level and degenerative changes at the other levels.  The 
impression was several herniated discs, which resulted in 
lumbar radiculopathy and osteoarthritic changes in his back.  

VA treatment reports from March 2001 to December 2001 showed 
that the veteran complained of his low back pain.  A March 
2001 report showed low back pain and little improvement with 
ibuprofen and Robaxin.  There was no evidence of 
radiculopathy on this examination, but a history was 
suggestive.  On a neurosurgery consult report of July 2001, 
the veteran reported that the pain from his back radiated 
down the posterior and lateral aspects of his left leg to 
about the mid calf level.  He also reported that his left leg 
occasionally went numb.  The examination revealed a moderate 
amount of tenderness to palpation over the lower lumbosacral 
spine.  Straight leg raising caused pain radiating down the 
left leg on the left side.  Strength was 5/5 in all muscle 
groups on the right side, with significant weakness in all 
muscle groups on the left side.  An MRI showed moderate disc 
bulging at the L4-L5 level, however this was on the right 
side and did not explain the veteran's neurologic findings.  
A September 2001 report showed that the veteran complained of 
back pain and difficulty sleeping.  An MRI indicated bone 
spurs, herniated discs and arthritis.  A December 2001 report 
showed decreased sensation over the left anterior and lateral 
lower extremities, deep tendon reflexes, 5/5 strength, 
positive straight leg raise on the left and negative straight 
leg raise on the right.  The assessment was low back pain 
with radiculopathy.  

A medical opinion of February 2002 reported that the 
veteran's current degenerative disc disease and herniated 
disc had its onset in active service.  An x-ray showed 
evidence of degenerative disc disease only nine months 
following separation from service in February 1985.  

A February 2002 rating decision granted an increase in 
evaluation of left sacroiliac irritation with low back pain 
from 10 percent disabling to 20 percent disabling, effective 
March 31, 2001.  The veteran was also granted service 
connection for arthritis of the lumbar spine.  It was noted 
that there was moderate limitation of motion shown.

A January 2002 nerve connection study of the bilateral lower 
extremities peroneal and tibial nerves by a private examiner 
revealed that conduction velocity, amplitude, F-wave for 
sural nerve, distal latency, and electromyograph (EMG) of the 
lower extremity were within normal limits.  Left paraspinal 
muscles were positive for left L5 region of the paraspinals, 
there was 2+ positive short wave, and 2+ fibulation with 
increasing amplitude.  On the right lower extremity, EMG and 
paraspinal musculature were normal.  The impression was 
evidence of L5 radiculopathy.

Private medical reports from January 2002 and February 2002 
reported that the veteran had diagnoses of chronic back pain, 
discogenic versus spondylosis; degenerative disc disease of 
the lumbar spine; and deconditioning syndrome.  A private 
examination of January 2002 showed that the veteran's 
mobility of the lumbar spine with regards to forward flexion, 
extension and lateral bending to the left and right was self-
limited to a moderate degree and the veteran had pain on 
lateral bending to the left.  

VA treatment reports from December 2001 to July 2002 showed 
that the veteran had osteoarthritis and low back pain with 
radiculopathy.  An April 2002 report showed that needle 
examination of multiple left lower extremity and left 
lumbosacral paraspinal muscles were normal, though the 
veteran could activate only a few motor units in the muscles 
due to pain.  

Private medical reports from January 2002 to September 2002 
showed that the veteran was treated for chronic back pain 
with pain, numbness and tingling into his left foot.  A 
January 2002 report showed that the veteran's gait was 
antalgic and stooped posture, with no deformity or 
tenderness.  An MRI of his low back showed that he had 
diffuse degenerative disc disease primarily L1-L2, L4-L5, L5-
S1 with a right sided L5-S1 herniated nucleus pulposus and 
moderate stenosis left L5-S1 and severe on the right L5-S1.  
The diagnoses were lumbar degenerative disc disease with 
foraminal stenosis, right side greater than left and left 
lower extremity radicular pain.  An April 2002 report showed 
lumbar degenerative disc disease with foraminal stenosis with 
no improvement from epidural steroids.  A September 2002 
report showed that the veteran's diagnosis was unchanged.  
The examiner also reported that the veteran could not lift 
anything heavier than 10 pounds, he could not stand for more 
than two hours of walking in an eight-hour day and he could 
not sit for more than six hours in an eight-hour day.  

VA treatment reports from February 2003 to June 2003 showed 
that the veteran had a diagnosis of osteoarthritis.

On VA examination of August 2003 the veteran reported using a 
cane for approximately two years.  He reported that he saw 
multiple physicians who reported mild degenerative changes, 
but that surgery was not required.  He denied any bowel or 
bladder symptomatology.  He described some left anterior 
thigh numbness, which occurred intermittently as well 
approximately once or twice a month.  The veteran did not 
describe any radiating pain or numbness and tingling down 
either extremity below the knee.  He described some stiffness 
in his back after waking up in the morning.  He denied weight 
loss, fevers, chills, etc.  He denied any further episodes of 
trauma to his back since the initial injury in 1968.  He 
stated difficulty bending over to tie his shoes and to pick 
objects off the floor, but otherwise he was able to do most 
routine activities of daily living.  

On examination the veteran's back revealed no tenderness to 
palpitation about the C or T spine.  There was no mild 
tenderness to palpation about the upper lumbar spine over 
approximately T12, L1, L2, and then also some lower lumbar 
spine at L5 and over the sacrum.  There was no tenderness to 
palpation over the sacroiliac joints, bilaterally.  Range of 
motion about the lumbar spine was flexion to 45 degrees, 
extension to 10 degrees, and side-to-side bending to 20 
degrees on both sides.  Rotation was somewhat normal.  The 
veteran had pain at extremes of range of motion, which was 
thought to be hindering true range of motion numbers.  There 
was no spasm noted about the paraspinous musculature or over 
the gluteal musculature.  Examination of the lower extremity 
showed 4/5 strength with hip flexion, hip extension, quad, 
hamstring, gastroc-soleus, tibia, electrohydraulic 
lithotripsy, and supraglottic horizontal laryngectomy muscle 
testing in both lower extremities.  Sensation was fully 
intact in all nerve distributions about the lower extremity.  
Reflexes were 2+ at the patella, bilaterally, and 1+ at the 
Achilles, bilaterally.  There were downing Babinski's, 
bilaterally.  Sensation about the buttock and perineum was 
normal and there was no atrophy secondary to any spinal 
pathology.  There was no hip irritability and negative 
sacroiliac compression test.  Negative straight leg raising 
elicited pain about the central area of the lumbar spine.  
Range of motion about the hip, knees, and ankles were within 
normal limits.

X-rays of the lumbar spine revealed mild degenerative changes 
at T12-L1 and L1-L2 with mild endplate spurring anteriorly 
and posteriorly.  There was no evidence of spondylosis or 
spondylolisthesis and no degenerative changes about the lower 
lumbar spine.  There was a very mild loss of lordotic 
curvature about the lumbar spine.  Examination of the 
anterior posterior pelvis showed no fractures, dislocations 
or other abnormalities.  There were no abnormalities of the 
hip joint or the sacroiliac joint.  There was mild pain and 
limitation of range of motion about the lumbar spine.  The 
examiner reported that it was conceivable that this pain and 
motion limitation could limit function as described, 
particularly after heavy activity or with increased 
weightbearing.  The examiner commented that it was not 
feasible, however, to attempt to express any of this in terms 
of additional limitations of motion as those matters could 
not be determined with any degree of medical certainty.  

At a hearing dated November 2003, the veteran reported that 
he worked at the United States Postal Service after service 
for approximately 15 years and he had to leave because of 
severe back pain and absenteeism.  He reported that his pain 
was worse since he left the post office.  He reported that he 
was taking several medications to include Lortab, Ibuprofen, 
Neurontin, Vioxx and Motrin.  He reported that he had to 
change a lot of his activities due to his back pain.  The 
veteran reported that the VA saw him every two to three 
months for his back disability and that he also saw a private 
orthopedist every four to six months.  He reported receiving 
steroid injections once every six months for his pain.  He 
also reported that he had nerve blocks one time.  He reported 
that when he went to doctors he was in the pain clinic for a 
little while and they tried doing stretching but he was 
limited in what he could do and it made his pain worse.  He 
reported that he used a heating pad sometimes at night when 
sleeping and it made a difference sometimes.  He reported 
that he had daily pain down into his thigh and into his foot.  
He also reported that he had to stay in bed a couple of days, 
just about every month, due to his back.  

C.  Disability Ratings 

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  

D.  Analysis 

The veteran is currently assigned a 20 percent rating for his 
service-connected left sacroiliac irritation with low back 
pain and arthritis changes under Diagnostic Codes (DCs) 5292 
based on moderate limitation of motion.  A similar rating of 
20 percent would be assigned under 5010-5295 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  This code 
provides that a 20 percent disability rating is assigned 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent disability rating is 
properly assigned where the symptoms are severe, with listing 
of whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  

Traumatic arthritis is rated as degenerative arthritis.  
Ratings are assigned, in pertinent part, for X-ray evidence 
of arthritis with limitation of motion.  Where the limitation 
of motion is not compensable under the rating schedule, a 10 
percent rating can be assigned for x-ray changes with some 
limitation of motion.  DCs 5010-5003.

The veteran is rated under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight; 20 percent 
rating is warranted when it is moderate, and a 40 percent 
rating is warranted when it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

As noted, a private examination of January 2002 showed that 
the veteran's mobility of the lumbar spine with regards to 
forward flexion, extension and lateral bending to the left 
and right was self-limited to a moderate degree and the 
veteran had pain on lateral bending to the left.  An April 
2002 VA treatment report showed that needle examination of 
multiple left lower extremity and left lumbosacral paraspinal 
muscles were normal, though the veteran could activate only a 
few motor units in the muscles due to pain.  

On VA examination of August 2003, the veteran's back revealed 
no tenderness to palpitation about the C or T spine, there 
was no mild tenderness to palpation about the upper lumbar 
spine over approximately T12, L1, L2, and then also some 
lower lumbar spine at L5 and over the sacrum, and there was 
no tenderness to palpation over the sacroiliac joints, 
bilaterally.  Range of motion about the lumbar spine was 
flexion to 45 degrees, extension to 10 degrees, and side-to-
side bending to 20 degrees on both sides.  Rotation was 
somewhat normal.  There was no spasm noted about the 
paraspinous musculature or over the gluteal musculature, 
there was no atrophy secondary to any spinal pathology and 
there was no hip irritability and negative sacroiliac 
compression test.  

X-rays of the lumbar spine revealed mild degenerative changes 
at T12-L1 and L1-L2 with mild endplate spurring anteriorly 
and posteriorly with no evidence of spondylosis or 
spondylolisthesis and no degenerative changes about the lower 
lumbar spine.  There was a very mild loss of lordotic 
curvature about the lumbar spine, there were no abnormalities 
of the hip joint or the sacroiliac joint and there was mild 
pain and limitation of range of motion about the lumbar 
spine.  

Therefore, the Board finds that the 20 percent evaluation 
adequately compensates the veteran for his functional loss 
due to his pain and mild limitation of motion.  38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, DC 5295 (2003).  A higher rating of 
40 percent is not warranted, as the veteran does not manifest 
severe symptoms, with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Neither is a higher rating of 40 percent, or 
more, warranted for limitation of motion of the lumbar spine.  
See DC 5292 (2003).  As noted there is essentially no 
limitation of motion shown, thus there is no basis for a 
separate rating.  The current rating contemplates functional 
limitations due to pain.  The Board has also considered the 
veteran's representative request for an evaluation under 
Diagnostic Code 5293, however there is no evidence of 
neurological symptoms present to evaluate the disability as 
intervertebral disc syndrome with incapacitating episodes.  
Incapacitating episodes have not been shown.

The Board finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  The Board finds that the 
veteran's manifested lumbosacral symptomatology, and its 
impact, is not exceptional or unusual.  


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling, for left sacroiliac irritation with low back pain 
and arthritis, for the period prior to September 26, 2003, is 
denied.  


REMAND

The regulations concerning the evaluation of disc pathology 
have been changed, including renumbering of the diagnostic 
codes, effective September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  Further, the new regulations set a 
normal range of motion standard and provide a Plate for 
illustration.  Id., Plate V.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively but only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002); Opinion Of The General Counsel 3-2000 (April 10, 
2000).  

The veteran has not been notified of the new rating criteria 
for spine pathology, nor has the RO had an opportunity to 
evaluate the claim under these criteria.  Therefore, the 
Board will not consider his claim for the period beginning 
September 26, 2003, the effective date of the current rating 
criteria for spine pathology.

Accordingly, the case is REMANDED for the following:

1.	The RO shall obtain any treatment 
records related to the veteran's left 
sacroiliac irritation with low back 
pain and arthritis generated since the 
statement of the case (SOC) and 
associate them with the claim file. 
The veteran should assist in 
identifying any records of treatment 
not already submitted, and should be 
requested to assist in obtaining 
records of any private treatment that 
was rendered. 

2.	After the above is completed, the RO 
shall review all of the evidence 
obtained in light of all the other 
evidence of record, and the current 
rating criteria for spine pathology.  
Determine which criteria are more 
favorable to the veteran for the 
period beginning September 26, 2003.  
If a new examination is needed to 
evaluate the appellant under the new 
criteria, such examination should be 
conducted.  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided 
to the examiner for review prior to 
the examination, if scheduled.  To the 
extent that any benefit sought on 
appeal remains denied, issue the 
veteran a supplemental statement of 
the case (SSOC).

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The SSOC should provide 
notice of the new criteria for 
evaluation of the spine, and contain a 
discussion on the application to this 
claim.  The veteran and his 
representative should then be afforded 
an opportunity to respond, to include 
as desired, argument or evidence as it 
applies to the new criteria.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



